Citation Nr: 0639340	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-28 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

The propriety of the resumption of a compensable rating for 
the service-connected residuals of a fractured right femur, 
postoperative, effective on September 28, 2001.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from February 1985 to 
August 1988.  

This case was previously before the Board of Veterans' 
Appeals (Board) in April 2006 when it was remanded for a 
hearing with the undersigned Veterans Law Judge.  

During his videoconference hearing, the veteran raised 
contentions to the effect that a rating in excess of 10 
percent was warranted for the period from January 1, 1991, 
through September 28, 2001.  

That claim has not been certified to the Board on appeal nor 
has it otherwise been developed for appellate purposes.  
Therefore, the Board has no jurisdiction over that claim and 
it will not be considered below.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2005).  It is referred to the RO, 
however, for appropriate action.  



FINDINGS OF FACT

1.  By a rating action in August 1989, the RO granted the 
veteran's claim of service connection for the residuals of a 
fractured right femur, post-operative and assigned a 10 
percent rating, effective on August 12, 1988.  

2.  In October 1990 and January 1991, following the veteran's 
failure to report for a scheduled VA examination, the RO 
informed the veteran of its proposed action and then reduced 
his VA compensation to no percent, effective on January 1, 
1991.  

3.  On September 28, 2001, the RO determined that it had 
received the veteran's request for an increased rating for 
the service-connected residuals of a fractured right femur.  

4.  By a rating action in December 2002, the RO assigned the 
veteran a 20 percent rating for the service-connected 
residuals of a fractured right femur, effective on September 
28, 2001.  



CONCLUSION OF LAW

An effective date earlier than September 28, 2001 or the date 
of claim for resumption of compensation for the service-
connected residuals of a fractured right femur, postoperative 
is not assignable.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.158, 3.159, 3.655 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
regarding the propriety of the resumption of a compensable 
rating for the residuals of a fractured right femur, 
postoperative, effective September 28, 2001 .  38 U.S.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in July and September 2003 and February 
2005, the RO informed the veteran and his representative of 
the criteria for and actions it took in assigning September 
28, 2001, as the effective date of the 20 percent rating his 
service-connected residuals of a fractured right femur.  

The RO effectively notified the veteran and his 
representative of the following:  (1) the information and 
evidence not of record that was necessary to substantiate the 
veteran's claim; (2) the information and evidence that VA 
would seek to provide; (3) the information and evidence that 
the veteran needed to provide; and (4) the need to furnish VA 
any other information or evidence in the veteran's possession 
that pertained to his claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

The Statement of the Case also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

Generally, the notice required by 38 U.S.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, any defect with respect to the timing 
of that notice was harmless error.  Not only did the 
foregoing letters comply with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the veteran and his 
representative have raised cogent arguments throughout the 
appeal which have been considered by the RO.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support his claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claim regarding the propriety 
of the resumption of a compensable rating for the residuals 
of a fractured right femur, postoperative, effective 
September 28, 2001.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Accordingly, the Board 
will proceed to the merits of the appeal.  


II.  Facts and Analysis

The veteran asserts that, from January 1991 to September 
2001, the RO had improperly reduced his VA compensation to no 
percent for the service-connected residuals of a fractured 
right femur.  He feels that he was not at fault in causing 
the reduction and that VA should reinstate compensation for 
the period in question.  

After reviewing the record, however, the Board finds that the 
veteran's VA compensation was properly reduced for the period 
in question.  

In August 1989, the RO granted service connection for the 
residuals of a fractured right femur, post-operative and for 
a scar on his right forehead.  The RO assigned a 10 percent 
rating and a noncompensable rating, respectively.  Each 
rating was effective on August 12, 1988.  

In December 1989, the RO notified the veteran of that 
decision.  The RO noted that, upon his discharge from 
service, the veteran had received severance pay of $6,866.90.  
The RO informed the veteran that such severance pay was to be 
recovered through withholding of his VA disability 
compensation.  

Enclosed with the December 1989 notice was the VA Form 21-
8764 that told the veteran to immediately notify the RO of 
any changes in his address.  The RO also informed the veteran 
that monthly payments of his award could be stopped if he 
failed to cooperate or submit to a VA examination when 
requested.  

In October 1990, the veteran was scheduled for a VA 
examination to determine whether his service-connected 
disability had improved or worsened.  However, the veteran, 
without good cause, failed to report for that examination.  

When a veteran, without good cause, fails to report for a 
reexamination and the issue is continuing entitlement, VA 
shall issue a pretermination notice advising the veteran that 
payment for the disability or disabilities for which the 
reexamination was scheduled will be discontinued or, if the 
rating schedule establishes a minimum evaluation, reduced to 
the lower evaluation.  Such notice shall also include the 
prospective date of discontinuance or reduction, the reason 
therefor and a statement of the veteran's procedural and 
appellate rights.  38 C.F.R. § 3.655 (c)(1).  

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member.  38 C.F.R. § 3.655(a)-(b).  

In any event, when the veteran does not report for a 
scheduled reexamination, he is allowed 60 days to indicate 
his willingness to report for a reexamination or to present 
evidence that payment for the disability or disabilities for 
which the reexamination was scheduled should not be 
discontinued or reduced.  If there is no response within 60 
days, or if the evidence submitted does not establish 
continued entitlement, payment for such disability or 
disabilities shall be discontinued or reduced as of the date 
indicated in the pretermination notice or the date of last 
payment, whichever is later.  

In October 1990, after the veteran failed to report for his 
scheduled VA examination, the RO sent him a letter at his 
last reported address.  The RO noted that, because it needed 
the results of the scheduled VA examination to determine his 
continued entitlement to benefits, it proposed to stop the 
veteran's disability payments no earlier than January 1, 
1991.  

The RO informed the veteran of his attendant rights and 
responsibilities.  In particular, it notified the veteran 
that, if he was ready to report for the examination or if 
there was a compelling reason why he could not report for the 
examination, he should so inform the RO.  

Significantly, the Board finds on review of the evidentiary 
record that the veteran is not shown to have responded in 
timely fashion to the RO's October 1990 letter.  

Therefore, in January 1991, the RO sent a letter to the 
veteran a letter at his last reported address that informed 
him that his VA compensation had been reduced to no percent, 
effective on January 1, 1991.  

The RO notified the veteran of his attendant rights and 
responsibilities and stated that if the veteran was ready to 
report for the examination, he should so inform the RO.  

The veteran again is not shown to have responded in a timely 
fashion to the RO's January 1991 letter.  

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C. chapter 18 based on such evidence shall commence 
not earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158(a).  

Where a veteran fails without adequate reason to respond to 
an order to report for a VA examination within 1 year from 
the date of request and payments have been discontinued, the 
claim for such benefits will be considered abandoned.  
38 C.F.R. § 3.158(b).  

On September 28, 2001, the RO received the veteran's request 
for an increased rating for the service-connected residuals 
of a fractured right femur.  Although that request showed 
that the veteran had changed addresses, it was not 
accompanied by any evidence for the period from January 1991 
through September 28, 2001 with respect to the level of 
impairment caused by the residuals of the fractured right 
femur.  

In December 2002, following a VA examination, the RO raised 
the rating to 20 percent for the service-connected residuals 
of a fractured right femur.  The RO informed the veteran that 
the effective date of that increase would be September 28, 
2001, and that the RO would continue to recoup the remaining 
severance pay of $4,789.90.  

In February 2003, the veteran questioned the amount of the 
remaining severance pay, and in March 2003, the RO sent the 
veteran an audit of his VA account.  

Later in March 2003, the veteran noted that his VA benefits 
had been terminated from January 1991 through October 1991 
and requested that VA furnish him a copy of the VA decision 
letter concerning that termination.  

In July 2003, the veteran reported that he had received 
neither the RO's October 1990 letter nor its January 1991 
letter informing him of the proposal/action to reduce his VA 
compensation to no percent.  

The veteran noted that, in October 1989, he had changed 
addresses.  He stated that he had reported the change to VA 
in January 1990, well before the scheduled VA examination in 
October 1990.  

During his May 2006 videoconference hearing, the veteran 
presented a copy of a January 1990 notice to the RO that he 
had changed addresses.  That change of address was reported 
on VA Form 21-4138.  

At his videoconference hearing, the veteran also presented a 
copy of a February 1990 letter from the Veterans Service 
Officer of Carteret County transmitting the change of address 
statement to the District Office of the North Carolina 
Division of Veterans Affairs.  

Despite the foregoing, the Board finds that the change of 
address notice is not shown to have been provided to VA until 
May 2006.  

The veteran contends that it was not his fault that VA did 
not receive his change of address notice.  Indeed, he 
suggested that his then-representative had failed to make the 
proper notification.  

The veteran stated that he would have had no way of knowing 
that his benefits had been suspended because he had assumed 
that VA continued to withhold his compensation to recoup his 
severance pay from service.  

In this regard, the veteran noted that he had not had any 
communication with VA between the time his benefits had been 
suspended and the time they had been increased to 20 percent.  

Since he was not at fault, the veteran requests that VA 
reinstate his compensation for the service-connected 
residuals of the fractured right femur for the period from 
January 1991 to September 2001.  

As noted, no evidence has been submitted reflecting the 
veteran's level of impairment during that time.  Absent such 
evidence, it was proper to resume the veteran's VA 
compensation, effective on September 28, 2001.  

It is unfortunate that the veteran's change of address was 
not forwarded to VA in a timely manner.  Nevertheless, the 
failure to forward such information does warrant 
reinstatement of compensation for the period from January 
1991 through September 1991.  

As noted, the veteran was instructed to report his change of 
address directly to VA not to a third party.  Even though he 
reported it to his representative, that is not the same as 
reporting it to VA.  

Moreover, the veteran may be presumed to have received the 
October 1990 and January 1991 letters informing him of VA's 
proposal /action to reduce his VA compensation to no percent.  

Unless rebutted by clear evidence to the contrary, there is a 
presumption that Government officials, such as those employed 
by VA and the United States Postal Service, have properly 
discharged their official duties.  See, e.g., Baldwin v. 
West, 13 Vet. App. 1, 6 (1999).  In this case, there is no 
clear evidence to rebut the presumption.  Indeed, the letters 
in question were never returned to VA as undeliverable.  
Therefore, it is presumed that the veteran received those 
letters.  

In this regard, the Board notes that, if the veteran does not 
keep VA apprised of his whereabouts, there is no burden on 
the part of VA to turn up heaven and earth to find him.  It 
is only where a file discloses other possible and plausible 
addresses that an attempt should be made to locate him at the 
alternate known address before finding abandonment of a 
previously adjudicated benefit.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  

In this case, there was no evidence on file prior to 
September 28, 2001, that the veteran had changed addresses 
since his original grant of service connection.  

Given the foregoing evidence, the Board concludes that the RO 
properly reduced the veteran's compensation benefits in 
January 1991 and did not resume them earlier than 
September 28, 1991.  



ORDER

The resumption of compensation benefits for the service-
connected residuals of the fractured right femur, 
postoperative, earlier than September 28, 2001, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


